Citation Nr: 0723402	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-35 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the RO which, 
in part, denied an increased rating for the veteran's PTSD 
and entitlement to TDIU.  A personal hearing at the RO was 
held in December 2005.  A videoconference hearing before the 
undersigned acting member of the Board was held in January 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Subsequent to certification of the appeal to the Board, the 
veteran submitted copies of VA medical records, including 
some duplicates, showing treatment in 2006.  A report from a 
PTSD therapist, dated in December 2006, noted the veteran's 
history of VA psychiatric treatment and opined that his PTSD 
was disabling to at least a severe degree.  The basis for the 
therapist's opinion is not entirely clear as other reports of 
record indicated that the veteran had not participated in 
PTSD therapy since 2004, and that he was enrolled only in 
depression therapy and seeing a psychiatrist periodically for 
his medications.  In any case, the medical report was mailed 
directly to the Board in January 2007, without benefit of a 
waiver of RO consideration.  Under the circumstances, the 
appeal must be referred to the agency of original 
jurisdiction for review, prior to appellate review.  
38 C.F.R. § 20.1304(c).  

Additionally, at the videoconference hearing in January 2007, 
the veteran reported that he was recently granted Social 
Security disability, based primarily on the disabling affects 
of his PTSD.  Because of the recent grant of benefits by the 
Social Security Administration, no attempt has ever been made 
to obtain these records.  As this evidence is relevant to his 
claim, the case must be remanded to comply with VA's 
statutory duty to assist.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

Finally, the Board notes that the medical evidence as 
currently constituted in the record offers two completely 
different assessments as to the current severity of the 
veteran's PTSD.  The numerous VA outpatient notes from 
various healthcare counselors, including the actual 
individual group notes from the veteran's depression clinic 
counselor, and the December 2004 VA psychiatric examination 
report suggest that the veteran's PTSD, while clearly 
disabling, did not cause more than mild to moderate social or 
industrial impairment and warranted a Global Assessment of 
Functioning (GAF) score of no lower than 55.  The VA examiner 
also indicated that the veteran had an additional psychiatric 
disorder (major depressive disorder) which was unrelated to 
PTSD but impacted on his overall disability and, if consider 
with his service-connected PTSD, would render him 
unemployable.  However, he opined that the veteran's PTSD, 
standing alone, was not more than moderately disabling and 
had not changed since his prior examination in 2001.  

In contrast, two progress notes by a VA doctor of osteopathy, 
dated in February and March 2006, and a note from the 
veteran's depression group therapist, dated in February 2006, 
indicated that the veteran's PTSD was severely disabling and, 
along with his service-connected physical disabilities, 
rendered him unemployable.  Although the physician's 
diagnoses also included PTSD and major depressive disorder, 
she did not indicate whether her conclusions or the GAF score 
of 40 was assigned based on the veteran's PTSD 
symptomatology, alone.  As the appeal must be remanded on 
other grounds, the Board finds that another VA examination 
should be undertaken to resolve the conflicting medical 
opinions.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code(s).  
It is not permitted to discuss factors outside the scope of 
the rating criteria, nor is it permitted to speculate on the 
presence or absence of the criteria on the basis of 
incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his PTSD 
since February 2006.  After securing the 
necessary release, the AMC should attempt 
to obtain copies of all medical records 
from the identified treatment sources, 
including any VA treatment records since 
February 2006, not already of record, and 
associate them with the claims folder.  
If records cannot be obtained, this 
should be noted in the claims folder, and 
the veteran should be notified and so 
advised.  

2.  The AMC should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits in January 2006, 
including the administrative decisions 
and all medical records relied upon 
concerning that claim.  

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD, alone, and how it affects 
his ability to be gainfully employed.  
All indicated tests and studies are to be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the psychiatrist for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner, to the extent 
feasible, must dissociate those 
complaints and findings related to PTSD 
from any co-existing psychiatric 
disability.  The examiner should indicate 
which of the following criteria ((a), 
(b), (c), or (d)), more closely reflects 
the degree of impairment caused by the 
service-connected PTSD:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

(d) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
pertaining to PTSD alone, covered in the 
rating schedule cited above must be 
addressed so that the Board may rate the 
veteran in accordance with the specified 
criteria.  If the examiner is not able to 
differentiate the symptoms of the 
service-connected PTSD, from the symptoms 
of any other nonservice-connected 
disability, such must be reported in the 
examination report.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

4.  The veteran should be afforded a VA 
general examination in order to determine 
the severity of all other service-
connected disabilities, and how they 
affect his ability to be gainfully 
employed.  All indicated tests and 
studies are to be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment due to his service-connected 
disabilities.  Moreover, the examiner 
should render an opinion as to whether 
each one of these disabilities alone 
causes marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization. It 
is requested that the VA examiner 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is advised that his failure to 
report for a scheduled examination 
without good cause may have an adverse 
effect on his claims.  

6.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings above requested have been 
provided by the examiner(s).  If not, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2006).  

7.  After the requested development has 
been completed, the AMC should adjudicate 
the merits of the claims based on all the 
evidence of record and all governing 
legal authority, including the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


		
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

